Citation Nr: 0820213	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-15 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling for recurrent major depressive disorder and 
generalized anxiety disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision, which 
continued the 50 percent evaluation assigned to the veteran's 
recurrent major depressive disorder and generalized anxiety 
disorder, effective May 10, 2002. 

In April 2008, a video hearing was held before the 
undersigned Veterans Law Judge at the Des Moines, Iowa RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDING OF FACT

The veteran's recurrent major depressive disorder and 
generalized anxiety disorder is productive of anxiety, 
depression, impaired impulse control, difficulty adapting to 
stressful circumstances, and suicidal ideation. 


CONCLUSION OF LAW
	
The criteria for entitlement to an evaluation of 70 percent, 
but no more, for the veteran's service-connected recurrent 
major depressive disorder and generalized anxiety disorder 
have been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  

With regards to the veteran's claim for an increased rating, 
VCAA letters from March 2004, April 2004, and December 2004 
fully satisfied the duty to notify provisions elements 2, 3, 
and 4.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187; Pelegrini II.  In 
order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In March 2004, April 2004, and December 2004, the RO sent the 
veteran VCAA letters, which requested that the veteran 
provide evidence describing how his recurrent major 
depressive disorder and generalized anxiety disorder had 
worsened.  In addition, the veteran was questioned about his 
employment and daily life, in regards to his recurrent major 
depressive disorder and generalized anxiety disorder, during 
the course of the May 2004, January 2005, and February 2007 
VA examinations performed in association with this claim.  
The veteran provided statements at these examinations in 
which he details the impact of his disability on his daily 
life.  The Board finds that the notice given, the questions 
directly asked, and the responses provided by the veteran 
show that he knew that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life.  As the Board finds the veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for recurrent major depressive disorder and 
generalized anxiety disorder.  As will be discussed below, 
the veteran's disability is currently rated under 38 C.F.R. 
4.130.  While notification of the specific rating criteria 
was provided in the March 2006 statement of the case (SOC), 
and not a specific preadjudicative notice letter, both the 
veteran and his representative have demonstrated actual 
knowledge of the rating criteria used to evaluate the 
veteran's recurrent major depressive disorder and generalized 
anxiety disorder.  Thus, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As to the third element, the Board notes that this 
information was provided in a March 2008 letter in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra.   The 
notice also corrected any deficiencies as to the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), with 
respect to the disability rating and effective date elements 
of a claim.

As to the fourth element, the March 2004, April 2004, and 
December 2004 letters did provide notice of the types of 
evidence, both lay and medical, that could be submitted in 
support of a claim for an increased rating.  The Board finds 
that the fourth element of Vazquez-Flores is satisfied.  See 
id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The Board notes that the 
veteran indicated at the April 2008 hearing that he received 
occasional private medical treatment through his work.  
However, the veteran was sent three VCAA letters requesting 
that he provide information regarding any records that he 
would like VA to request.  All specified records have been 
requested.  The Board finds that the veteran has had 
sufficient opportunity to submit any evidence pertinent to 
his claim or to notify VA of any records he would like 
obtained.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with an examination for his 
recurrent major depressive disorder and generalized anxiety 
disorder most recently in February 2007.  The Board finds 
this examination report to be thorough and consistent with 
contemporaneous VA treatment records.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disability 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2007).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
Therefore, the recent examination in this case, in addition 
to the treatment records and the veteran's own lay statements 
and testimony, provide an adequate record upon which to base 
a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran's service-connected recurrent major depressive 
disorder and generalized anxiety disorder is evaluated under 
Diagnostic Code 9434.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2007).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  



The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's recurrent major depressive disorder and generalized 
anxiety disorder more closely approximates the criteria for 
an evaluation of 70 percent. 

The record reflects that the veteran is employed, and works 
as a night janitor at an airport.  Id.  However, he has 
reported ongoing problems and conflict with co-workers and 
his boss over the years.  See VA examination reports, May 
2004, January 2005, and February 2007; VA Medical Center 
(VAMC) treatment record, April 2007.  The veteran has also 
been described as being quite significantly depressed with 
excessive worry.  See VA examination report, February 2007.  
He has difficulty sleeping and reports that he worries a lot 
at night.  Id.  He also reports that he experiences feelings 
of helplessness and hopelessness, and has crying episodes 
every couple of days.  See VA examination reports, January 
2005 and February 2007.  In 2004, he took a two-month medical 
leave from work due to depression.  See Family Practice 
Center letter, December 2004.  At this time, he was 
experiencing insomnia, anxiety attacks, extreme hopelessness 
and helplessness.  See VA examination report, January 2005.  
Significantly, the veteran has been noted on several 
occasions as having suicidal thoughts.   See VAMC treatment 
records, August 2006, December 2006, and June 2007.  He also 
has reported that he has homicidal thoughts when he gets 
angry.  See VA examination report, February 2007.  Although, 
he states he would never actually do anything to harm anyone, 
the record confirms that the veteran appears to have some 
degree of impaired impulse control.  See VA examination 
reports, May 2004 and February 2007; VAMC treatment record, 
April 2007; hearing transcript, April 2008.  He becomes 
easily irritated, has violent thoughts, and claims that he 
has been sent to jail on more than one occasion for fighting.  
See VA examination reports, May 2004 and February 2007; VAMC 
treatment records, September 2004 and February 2006; hearing 
transcript, April 2008.

In light of this evidence, the Board concludes that the 
veteran's recurrent major depressive disorder and generalized 
anxiety disorder has been shown to be productive of impaired 
impulse control, difficulty adapting to stressful 
circumstances, and suicidal ideation. 

The Board recognizes that the veteran's disability does not 
result in symptoms consistent with all the criteria for a 
disability rating of 70 percent as set forth in Diagnostic 
Code 9434.  He reports that his relationships with his 
current wife and his youngest daughter are good.  See VA 
examination reports, May 2004, January 2005, and February 
2007.  The Board notes that at the January 2005 VA 
examination, he reported two close friends and several 
"social" friends.  The veteran has been described as being 
quite significantly depressed with excessive worry, but his 
depression does not appear to be so severe as to affect his 
ability to function independently.  In regards to the 
veteran's personal appearance and hygiene, he has been 
described on multiple occasions as being appropriately 
dressed and neatly groomed.  

His disability, however, as described in the VA examinations 
and private medical statements, more nearly approximates the 
symptoms contemplated by the 70 percent rating. See 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 9411. Specifically, the 
veteran's disability is characterized by persistent symptoms 
of suicidal ideation, impaired impulse control, and 
difficulty adapting to stressful circumstances, as 
demonstrated by two-month period of medical leave that he 
took due to depression.  

In rendering this decision, the Board has taken into account 
that the veteran's GAF score was estimated to be a 65 in the 
May 2004 VA examination report, a 67 in the January 2005 VA 
examination report, and a 50 in the February 2007 VA 
examination report.  According to the GAF scale, a range 
between 41 to 50 indicates "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  See 
DSM-IV at 47.  A range between 61 to 70 indicates "some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id at 46.  While the GAF 
score is only one factor of many that must be considered when 
evaluating the veteran's current disability, the Board finds 
that the symptoms yielding these scores, particularly the 
most recent GAF score of 50, are adequately evaluated under 
the veteran's 70 percent rating. 

The Board has considered assigning a higher evaluation.  
However, the evidence of record does not reflect that the 
veteran's disability is manifested by total occupational and 
social impairment, or that he experiences symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evaluation of the veteran's 
service-connected recurrent major depressive disorder and 
generalized anxiety disorder should be increased to 70 
percent.  Assignment of staged ratings is not for 
application.  Hart, supra


ORDER

Entitlement to a disability rating of 70 percent for 
recurrent major depressive disorder and generalized anxiety 
disorder is granted, subject to the laws and regulations 
controlling the award of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


